Citation Nr: 0920505	
Decision Date: 06/02/09    Archive Date: 06/09/09

DOCKET NO.  07-29 751	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina



THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death. 



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel

INTRODUCTION

The Veteran had active service from January 1956 to November 
1957 and from November 1957 to January 1976.  He had two 
tours of service in Vietnam.  The appellant is his widow. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a September 2006 rating decision of the 
Winston-Salem, North Carolina, regional office (RO) of the 
Department of Veterans Affairs (VA).  


FINDINGS OF FACT

1.  The Veteran died in June 2005 from metastatic parotid 
carcinoma.  

2.  The Veteran was not service connected for any 
disabilities at the time of his death.  

3.  There is no competent medical evidence to relate the 
metastatic parotid carcinoma that was the cause of the 
Veteran's death to active service, including herbicide 
exposure in active service.  


CONCLUSION OF LAW

The disability that was the cause of the Veteran's death was 
not incurred in or aggravated by service, and may not be 
presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 1137, 1310, 5107(b) (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations imposes obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); C.F.R. § 3.159(b)(1) (2008).  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The Board notes that 38 C.F.R. 3.159 was recently amended to 
eliminate the requirement that VA request that a claimant 
submit any evidence in his or her possession that might 
substantiate the claim.  38 C.F.R. § 3.159 (2008). 

In Pelegrini, the United States Court of Appeals for Veterans 
Claims (Court) held that VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable adjudication by the RO. 

The Court has also held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must inform a claimant that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

In this case, the appellant was provided with a September 
2005 VCAA notice letter prior to the initial adjudication of 
her claim.  This letter told the appellant what evidence was 
needed to substantiate the claim for service connection for 
cause of the Veteran's death.  The appellant was also 
informed that VA would obtain service records, VA records, 
and records from other Federal agencies, and that with her 
authorization VA would obtain private medical records on her 
behalf or she could submit the records.  This letter met the 
notice requirements of Pelegrini.  

As for the notice required by Dingess, Veteran status is not 
at issue in this case.  The existence of a current disability 
is also not in dispute, as there is clear evidence of the 
Veteran's death.  The September 2005 letter provided the 
appellant with notice that evidence of a relationship between 
the cause of the Veteran's death and active service was 
required.  This notice was received prior to the initial 
adjudication of the claim.  

The appellant did not receive notification regarding the 
establishment of disability evaluations and effective dates 
until August 2007, and her claim has not been readjudicated 
since that time.  However, the failure to provide this 
information in a timely manner is harmless error.  A 
disability evaluation is not assigned in claims for service 
connection for the cause of death.  Moreover, as this claim 
will be denied, an effective date will not be assigned.  The 
Board may proceed with consideration of the appellant's claim 
without fear of prejudice.  Bernard v. Brown, 4 Vet. App. 
384, 394 (1993).

The Board also finds that the duty to assist the appellant 
has been met.  The Veteran's service treatment records have 
been obtained and associated with the claims folder.  All 
pertinent private treatment records have been obtained, and 
there is no indication of any relevant outstanding VA or 
private medical records.  The appellant has declined her 
right to a hearing.  The VA has not obtained a medical 
opinion in this case.  However, as there is no competent 
medical evidence whatsoever that purports to relate the cause 
of the Veteran's death to active service, such an opinion is 
not required.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); 
Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  The 
appellant's claim is ready for adjudication.  

Cause of Death

The appellant contends that the cause of the Veteran's death 
is the result of active service.  She notes that the Veteran 
served two tours in Vietnam, where he was exposed to Agent 
Orange or similar herbicides.  She argues either that the 
parotid cancer that caused the death of the Veteran is the 
result of this exposure, or that the lung masses discovered 
just prior to the death of the Veteran developed due to 
herbicide exposure instead of metastasizing from the parotid 
cancer.  

Pursuant to 38 U.S.C.A. § 1310, dependency and indemnity 
compensation (DIC) is paid to a surviving spouse of a 
qualifying veteran who died from a service-connected 
disability. See Darby v. Brown, 10 Vet. App. 243, 245 (1997).  

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  The service-connected 
disability is considered the principle cause of death when 
such disability, either singly or jointly with another 
condition, was the immediate or underlying cause of death or 
was etiologically related to the cause of death.  To be a 
contributory cause of death, it must be shown that the 
service-connected disability contributed substantially or 
materially to death, that it combined to cause death, or that 
it aided or lent assistance to the production of death.  It 
is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection.  38 C.F.R. § 3.312.  

In determining whether the disability that resulted in the 
death of the veteran was the result of active service, the 
laws and regulations pertaining to basic service connection 
apply.  38 U.S.C.A. § 1310.

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

In a DIC claim based on cause of death, the first Caluza 
requirement, "evidence of a current disability, will always 
have been met (the current disability being the condition 
that caused the veteran to die)".  Carbino v. Gober, 10 Vet. 
App. 507, 509 (1997), aff'd sub nom. Carbino v. West, 168 
F.3d 32 (Fed. Cir. 1999).

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. 
West, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. 
West, 12 Vet. App. 296, 302 (1999).  Continuity of 
symptomatology may be established if a claimant can 
demonstrate (1) that a condition was "noted" during service; 
(2) evidence of post-service continuity of the same 
symptomatology; and (3) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  Savage, 10 Vet. App. at 
495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-
service incurrence sufficient in some circumstances for 
purposes of establishing service connection); 38 C.F.R. § 
3.303(b).

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr v. Nicholson; see Grover v. 
West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet. App. at 494-
95 (lay person may provide eyewitness account of medical 
symptoms).  

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted").

If malignant tumors become manifest to a degree of 10 percent 
within one year of separation from active service, then it is 
presumed to have been incurred during active service, even 
though there is no evidence of tumors during service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309.  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d).  

A veteran who, during active military service, served in 
Vietnam during the period beginning in January 1962 and 
ending in May 1975 is presumed to have been exposed to 
herbicides.  38 C.F.R. §§ 3.307, 3.309.  The last date on 
which such a veteran shall be presumed to have been exposed 
to an herbicide agent shall be the last date on which he or 
she served in the Republic of Vietnam during the Vietnam era.  
"Service in the Republic of Vietnam" includes service in the 
waters offshore and service in other locations if the 
conditions of service involved duty or visitation in the 
Republic of Vietnam.  38 C.F.R. § 3.307.  

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected even though there is no record of such 
disease during service; chloracne or other acneform disease 
consistent with chloracne, Type 2 diabetes, Hodgkin's 
disease, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers (cancer of the lung, 
bronchus, larynx or trachea), and soft-tissue sarcoma (other 
than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  The term "soft-tissue sarcoma" includes adult 
fibrosarcoma, dermatofibrosarcoma protuberans, malignant 
fibrous histiocytoma, liposarcoma, leiomyosarcoma, 
epithelioid leiomyosarcoma (malignant leiomyoblastoma), 
rhabdomyosarcoma, ectomesenchymoma, angiosarcoma 
(hemangiosarcoma and lymphangiosarcoma), proliferating 
(systemic) angioendotheliomatosis, malignant glomus tumor, 
malignant hemangiopericytoma, synovial sarcoma (malignant 
synovioma), malignant giant cell tumor of the tendon sheath, 
malignant schwannoma, including malignant schwannoma with 
rhabdomyoblastic differentiation (malignant Triton tumor), 
glandular and epithelioid malignant schwannomas, malignant 
mesenchymoma, malignant granular cell tumor, alveolar soft 
part sarcoma, epithelioid sarcoma, clear cell sarcoma of 
tendons and aponeuroses, extraskeletal Ewing's sarcoma, 
congenital and infantile fibrosarcoma, and malignant 
ganglioneuroma.  38 C.F.R. § 3.309(e).

For the purposes of this section, the term "herbicide agent" 
means a chemical in an herbicide used in support of the 
United States and allied military operations in the Republic 
of Vietnam during the Vietnam era.  The diseases listed at § 
3.309(e) shall have become manifest to a degree of 10 percent 
or more at any time after service, except that chloracne or 
other acneform disease consistent with chloracne, porphyria 
cutanea tarda, and acute and subacute peripheral neuropathy 
shall have become manifest to a degree of 10 percent or more 
within a year, after the last date on which the veteran was 
exposed to an herbicide agent during active military, naval, 
or air service.

Notwithstanding the foregoing presumption provisions, the 
United States Court of Appeals for the Federal Circuit has 
determined that a claimant is not precluded from establishing 
service connection with proof of direct causation.  Combee v. 
Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); see also Ramey v. 
Gober, 120 F.3d 1239, 1247-48 (Fed. Cir. 1997), aff'g Ramey 
v. Brown, 9 Vet. App. 40 (1996); Brock v. Brown, 10 Vet. App. 
155, 160-61 (1997). 

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b).  

In this case, the Veteran's death certificate shows that he 
died on June 10, 2005.  The immediate cause of death was 
metastatic parotid carcinoma.  No other causes or 
contributory causes were noted.  The place of death was at 
the Veteran's home.  No autopsy was conducted.  

The record shows that the Veteran had not established service 
connection for any disability at the time of his death.  

The Veteran's service personnel records establish that he 
served in Vietnam.  Thus, he is presumed to have been exposed 
to herbicides during his tours.  38 C.F.R. §§ 3.307, 3.309.  

However, after a thorough review of the medical evidence, the 
Board is unable to find that service connection is warranted 
for the cause of the Veteran's death.  

The Veteran's service treatment records are completely 
negative for any evidence of parotid cancer, lung cancer, or 
any other cancer.  Moreover, there is no evidence of these 
disabilities within the first year of the Veteran's discharge 
from service.  The initial evidence of parotid cancer dates 
from January 2005, which is 29 years after discharge.  
Therefore, his parotid cancer may not be presumed to be the 
result of active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.  

The medical evidence shows that the Veteran was initially 
seen for swelling of the parotid gland in January 2005.  A 
needle biopsy of the parotid gland was conducted in April 
2005, which resulted in a diagnosis of malignant cells.  
Additional testing revealed masses in the bone and the upper 
lobes of the lung.  These were felt to be probable metastases 
from the initial parotid tumor.  Surgical resection was 
believed to be precluded given the probable distant 
metastasis to the lung and bone.  The Veteran was offered 
radiation and chemotherapy.  However, as noted he expired in 
June 2005.  

Although the Veteran is presumed to have been exposed to 
herbicide, parotid carcinoma is not among the disabilities 
that have been associated with herbicide exposure.  38 C.F.R. 
§ 3.309(e).  Although respiratory cancers have been related 
to herbicide exposure, and probable metastasis to the lung 
were noted, there is absolutely no evidence or medical 
opinion that so much as suggest the possibility that the lung 
was the initial source of the tumor.  The evidence uniformly 
demonstrates that the primary tumor was located in the 
parotid gland.  Finally, the Board has considered service 
connection on a direct basis, but there is no competent 
medical evidence that purports to show a link between the 
Veteran's parotid gland cancer and active service or 
herbicide exposure during active service.  Combee v. Brown, 
34 F.3d 1039, 1042 (Fed. Cir. 1994).  Therefore, entitlement 
to service connection for the cause of the Veteran's death is 
not warranted.  

In reaching this decision, the Board has considered the 
sincere belief of the appellant that the Veteran's cancer was 
the result of herbicide exposure in service.  However, the 
appellant is not a physician, and she is not qualified to 
express a medical opinion as to such a relationship.  
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  In the 
absence of competent medical evidence of such a relationship, 
her claim must be denied. 


ORDER

Entitlement to service connection for the cause of the 
Veteran's death is denied. 


____________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


